Citation Nr: 0714707	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-37 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from August 1974 to August 1976 
and from August 1976 to December 1979.  The service from 
August 1976 to December 1979 was under other than honorable 
conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
February 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's 2005 VA treatment records show that he reported 
receiving Social Security Administration (SSA) benefits.  At 
the February 2007 Board hearing at the RO, the veteran's 
representative stated that the veteran was receiving SSA 
benefits, in part, because of his alleged PTSD.  
Unfortunately, the records from such disability benefits have 
not been associated with the veteran's claims file.  The 
Board notes that VA has a duty to obtain SSA records when 
they may be relevant.  See Voerth v. West, 13 Vet. App. 117, 
121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, the RO should contact the SSA and obtain and 
associate with the claims file copies of the veteran's 
records regarding SSA benefits, including the complete 
medical records upon which any decision was based.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2006).  

Additionally, the Board notes that the veteran testified at 
his February 2007 Board hearing at the RO that he continued 
to received treatment for his psychiatric illness at the VA 
medical center in Decatur.  The VA treatment records 
currently associated with the veteran's c-file only include 
the period up to early 2005.  As such, the Board finds that 
this matter must be remanded for the RO to request these 
additional VA treatment records from the VA medical center.

Lastly, the Board notes that the veteran has alleged a 
stressor of seeing a fellow service member electrocuted to 
death.  The Board notes that the veteran was informed at the 
February 2007 Board hearing at the RO that he must provide 
additional details regarding this event in order to allow VA 
to attempt to verify the stressor.  In light of the fact that 
this case is being remanded for other reasons, the Board 
believes that the RO should once again send the veteran a 
letter asking for additional details regarding this alleged 
stressor.  If the veteran provides sufficient details 
regarding the event, the RO should attempt to contact any 
relevant agencies in order to verify the event.  If such 
event is verified, the RO should arrange for the veteran to 
undergo a VA examination to determine if the veteran has a 
current diagnosis of PTSD based on the verified PTSD 
stressor.


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the SSA and 
obtain and associate with the claims file 
copies of the veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

2.  The AMC/RO should ensure that all of 
the veteran's treatment records from the 
VAMC in Decatur for the period from March 
2005 to present are associated with the 
claims file.

3.  If, and only if, the veteran provides 
sufficient details regarding the alleged 
stressor of seeing a fellow service 
member electrocuted to death, the AMC/RO 
should request from appropriate sources 
the veteran's unit records, unit history 
reports, or other relevant records in 
order to attempt to confirm this alleged 
stressor.  

4.  If, and only if, the claimed stressor 
is corroborated, the veteran should be 
afforded a VA PTSD examination.  The 
claims file must be made available to the 
examiner for review and the examiner 
should be expressly informed of the 
verified stressor.  After reviewing the 
claims file and examining the veteran, 
the examiner should then clearly indicate 
whether or not the veteran meets the 
diagnostic criteria for PTSD and, if so, 
whether it is at least as likely as not 
(50 percent or greater probability) that 
it is causally linked to a verified 
stressor.  The examiner must clearly 
identify the verified stressor upon which 
any diagnosis of PTSD is based.  

5.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the 
AMC/RO should review the record, to 
include all evidence received since the 
September 2004 statement of the case, 
and readjudicate the claim.  If the 
benefits sought remain denied, the 
veteran and his representative should 
be issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




